     Case 6:17-cv-06451-MAT-MWP Document 160 Filed 03/26/19 Page 1 of 2



UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


SKYLER LUSK, etal.,
                                                               MOTION SCHEDULING ORDER
                        Plaintiffs,
                                                               t7-cY-645r
                v.

SERVE U BRANDS, et al.,

                        Defendants.




                A motion to extend the deadline to produce opt-in questionnaires (# 159) having

been filed on March 25,2019, by plaintiffs in the above-captioned case,    it is hereby

                ORDERED, that any responding papers submitted in connection with this motion

must be filed and served on or before   April   15r2019, with a courtesy copy of such filing to be

provided to the Court; and it is further

                ORDERED, that since the moving party has stated, pursuant to Western District

of New York Local Rules of Civil Procedure, Rule 7(a)(1), in the notice of motion that the

moving party intends to file and serve reply papers, such papers must be filed and served on or

before   April 29r2019, with a courtesy copy of such filing to be provided to the Court;      and   it
is further

                ORDERED, that the time for service and the content of papers must be in

accordance with Local Rules of    Civil Procedure, Rules 7   and 5.1 (papers   not in compliance will

not be considered); and it is further
    Case 6:17-cv-06451-MAT-MWP Document 160 Filed 03/26/19 Page 2 of 2



                 ORDERED, that oral argument will be heard before the undersigned on lN'lay 7,

2019, at2z00 p.m., at 2310 United States Courthouse, 100 State Street, Rochester, New York

14614.

IT IS SO ORDERED.

                                                    m,^az.,"P^r-
                                                              MARIAN W. PAYSON
                                                           United States Magistrate Judge

Dated: Rochester, New York
         March   zfo ,2019
